                                                                               FILED
                       UNITED STATES DISTRICT COURT                         MAR 1 7 2021
                    EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION


                               NO.~      :2\-(;R-l2-- M

UNITED STATES OF AMERICA                     )
                                             )     CRIMINAL
               v.                            )     INFORMATION
                                             )
MA YESENIA VASQUEZ-GONZALEZ                  )


       The United States charges:

       From on or about March 4, 2010, continuing to on or about March 5, 2020, in .

the Eastern District of North Carolina, the defendant, MA YESENIA VASQUEZ-

GONZALEZ, for the purpose of satisfying a requirement of the employment
                                    ,-

verification system set forth in subsection 1324a(b) of Title 8 of the United States

Code, used an identification document, to wit, an alien registration receipt card,

knowing that said document was not issued lawfully for the use of the defendant, who

possessed said document, in violation of Title 18, United States Code, Section

1.546(b)(l).



ROBERT J. HIGDON, JR.
United States Attorney



-~~
Assistant United States Attorney




           Case 4:21-cr-00022-M Document 5 Filed 03/17/21 Page 1 of 1
